Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 5, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00413-CV



                              IN RE T.D.J., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2013-03986J

                         MEMORANDUM OPINION

      On May 29, 2014, relator T.D.J. filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this Court to compel the Honorable John F. Phillips, presiding
judge of the 314th District Court of Harris County, to withdraw his May 5, 2014
authorization for a search warrant to obtain a sample of relator’s DNA by buccal
swab, find that the search warrant was not authorized under Texas law with regard
to juveniles, and order that the DNA results from the buccal swab and any
evidence obtained therefrom be excluded in the underlying proceeding and any
other juvenile, delinquency, or criminal proceedings against relator.

      Relator is a juvenile defendant who has been charged with capital murder.
On May 5, 2014, the trial court issued a search warrant for the collection of
relator’s DNA by buccal swab. In two issues, relator asserts that Texas law does
not permit the taking of a DNA sample from him because he has not been
adjudicated of a felony and has not been confined to a facility operated by the
Texas Youth Commission.        See Tex. Fam. Code Ann. § 54.0409(a)(1) (West
2014); Tex. Gov’t Code Ann. § 411.148(a)(2) (West 2012).

      To be entitled to mandamus relief, a relator must demonstrate (1) the trial
court clearly abused its discretion; and (2) the relator has no adequate remedy by
appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). Without
deciding whether the trial court abused its discretion by issuing a search warrant
for relator’s DNA sample, we conclude that relator has not established that he does
not have an adequate remedy by appeal.

      Relator has not filed a motion to suppress the DNA evidence in the trial
court. A trial court’s ruling on a motion to suppress is reviewable on appeal. See,
e.g., Arguellez v. State, 409 S.W.3d 657, 662−64 (Tex. Crim. App. 2013) (holding
that the court of appeals erred in affirming the denial of the appellant’s suppression
motion and judgment, and reversing the trial court’s denial of motion to suppress).
In reviewing a motion to suppress in a juvenile case, the court of appeals utilizes
the same standard as in a non-juvenile criminal case. In re S.M.C., 338 S.W.3d
161, 164 (Tex. App.—El Paso 2011, no pet.) (citing Tex. Fam. Code Ann.
                                          2
§ 51.17(c) (West Supp. 2010); In re S.J., 977 S.W.2d 147, 151 (Tex. App.—San
Antonio 1998 no pet.)). Relator should first file a motion to suppress in the trial
court and challenge any unfavorable ruling on appeal of a subsequent adjudication,
if any.

          Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.



                                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, McCally.




                                         3